DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 15 January 2021 is made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 10,969,826. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim 1 of the instant application comprises the same subject matter but one less claim element of the independent claims of the parent patent and the subject matter of dependent claims 7 and 8 of the instant application are identified as a claim element of independent claims 8 and 9 of the parent patent. Claims 2-6 are rejected as being dependent to claim 1 of the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KOO et al. US 2016/0370505 in view of KIM et al. US 2019/0023860.
	As to claim 1, Koo teaches a transparent member for a window or a touch screen of a portable device (figure 13, paragraphs 0003 and 0132, anti-reflective transparent film 100n attached to cover glass or display of an electronic device), the transparent member comprising:
a transparent substrate having uneven portion formed in a surface thereof wherein the fine uneven portions is formed of protrusions and recesses between neighboring protrusions (figures 1-3 and 11-13, paragraphs 0068-0076, film 100n comprises high harness coating layer 120 comprising dome or triangular protrusions 124 disposed directly on transparent substrate 110),
a laminated sheet including an anti-scattering film and an attachment layer, the attachment layer being laminated on the uneven portions of the transparent substrate, wherein the attachment layer penetrates into the redesses of the uneven portions and an uneven surface is formed between the uneven portion and the attachment layer thereby providing a transparency to the transparent member (figures 11 and 13, paragraph 0128-0132, second protection layer 140 and third protection 130 includes a structure that covers and fills the uneven convex portion and concave portion of the substrate/ hard coating layers 110/ 120),

	Koo teaches a multilayer anti-reflective film 100n comprising a first and second protection layer (laminated sheet) but is silent the layer includes an anti-scattering film.
	Kim teaches a flexible window film 100 which may be attached to a display part of an electronic device that includes a base layer 110 and a coating layer 120, figure 1, paragraphs 0045-0047. Kim also teaches functional surface layers may be formed as discrete layers independent but on the surface of the coating layer 120 that provide additional functions such as anti-reflection, low reflection, hard coating, anti-glare, anti-fingerprint, anti-contamination to the flexible window film, paragraph 0048.
	Since Kim also teaches an optically transparent flexible display/window film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the anti-reflective film of Koo to include other desired functional surface layers as taught by Kim to provide additional advantages including anti-glare or anti-fingerprint to the display film.

As to claim 2 with respect to claim 1, Koo teaches the transparent substrate includes one selected from a glass substrate, a plastic substrate, and a stack substrate in which the glass substrate and the plastic substrate are stacked (paragraph 0072, the transparent material of transparent substrate 110 includes one of a tempered glass, transparent film, fuse silica, quartz, 

As to claim 3 with respect to claim 1, Koo teaches the attachment layer is detachably laminated on the uneven portions of the transparent substrate (figures 11 and 13, paragraph 128, second protection layer 140a covers first protection layer 130 comprises a structure that covers the moth-eye pattern and is uneven according to the convex portion and concave portion of the substrate/ hardness layers 110/ 120).

As to claim 4 with respect to claim 1, Koo teaches the uneven portions are formed directly on the surface of the transparent substrate or formed on the transparent substrate as a separate layer (figures 1-3, 11 and 13, paragraphs 0076 and 0128, coating layer 120 of substrate layer 110 includes a convex portion with a dome or triangular shape).

As to claim 5 with respect to claim 1, Koo teaches the fine uneven portions are arranged in a pattern selected from a line pattern, a grid pattern, an island pattern, and a combination thereof (figures 11 and 13, paragraphs 0076 and 0128, coating layer 120 includes a convex portion in a grid pattern with a dome, pyramidal or triangular shape).

As to claim 6 with respect to claim 1, Koo teaches the fine uneven portions have a shape selected from a cylindrical shape, a hemispheric shape, a pyramid shape, a prismoid shape, and a combination thereof (figures 11 and 13, paragraph 0128, coating layer 120 includes a convex portion with a dome or triangular line pattern shape).

Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BLANE J JACKSON/Primary Examiner, Art Unit 2644